Citation Nr: 1428410	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-29 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for lichen planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in February 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2009, the Veteran testified during a hearing before the undersigned.  A transcript of that proceeding has been associated with the claims folder.

The claim was remanded by the Board for additional development in September 2009.  The requested development having been completed, the matter again is before the Board.

The Board notes that additional VA treatment records have been added to the claims folder following the most recent Supplemental Statement of the Case (SSOC) in January 2010.  There is no waiver of agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  As this case is being remanded, the AOJ must consider the additional evidence received when it readjudicates the claim.  38 C.F.R. § 20.1304(c).

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in June 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.  

The issues of entitlement to special monthly compensation based on loss of use of a creative organ, entitlement to service connection for depression secondary to the service connected skin disorder, and entitlement to service connection for a heart disability secondary to the service-connected skin disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the Board finds the claim for entitlement to service connection for an evaluation in excess of 50 percent for lichen planus must again be remanded for further development.

The Veteran was most recently afforded a VA examination in December 2009 pursuant to a June 2009 Board remand.  In the June 2009 Board remand, the Board noted the varying diagnoses of lichen planus and psoriasis, and instructed the VA examiner to discuss whether the Veteran's service-connected skin disorder was in any way impacted by flare-ups or manifestations of any nonservice-connected skin disorder, or vice versa.  The Board also instructed the VA examiner to address the frequency and duration of flare-ups of the Veteran's service-connected skin disorder.

The December 2009 examiner indicated that the Veteran was service-connected for lichen planus.  She also noted that a review of the treatment records showed a diagnosis of psoriasis.  However, the remainder of the examination focused on the symptoms of and treatment for the Veteran's psoriasis.  The examiner indicated that the Veteran was receiving constant and near-constant immunosuppressive and corticosteroid treatment for his psoriasis.  The examiner described patches of white scaling, cracking skin on the shaft and corona of the penis and scrotal area; a large dry, scaly patch on the left lateral distal leg and the right lateral leg; smaller patches on both knees and the left elbow, plus escoriations.  The examiner also noted small, discrete areas on both legs and arms consistent with post-inflammatory hyperpigmentation, which she indicated was apparently a residual of this disorder.  The examiner further noted that the Veteran's face, scalp, neck, and hands were clear.  The examiner then diagnosed lichen planus and psoriasis.  Without differentiating which of the Veteran's diagnosed skin disorders she was taking into account, the examiner found that less than 5 percent of the exposed skin, and greater than 5 percent but less than 20 percent of the entire body, was affected by the Veteran's skin disorder(s).  The examiner further noted that lesions of lichen planus appear similar in appearance to the psoriatic plaques, and medical literature reports discuss the co-existence of these two relatively common disorders.

The Board finds that the December 2009 VA examination report is not sufficient upon which to base a decision.  In this regard, the examiner did not discuss whether the Veteran's service-connected skin disorder was in any way impacted by flare-ups or manifestations of any nonservice-connected skin disorder, or vice versa, as requested in the Remand.  Furthermore, the examiner did not clearly distinguish which manifestations were the results of the service-connected lichen planus, and which were due to nonservice-connected disorders.  Specifically, the VA examiner noted manifestations on the penis, legs, knees, elbows, and legs, but did not clearly identify which disorder those manifestations were related to.  Such a distinction is necessary given the VA examiner's ultimate conclusion that less than 20 percent of the entire body was affected by the service-connected disability.  Additionally, the Court has determined that VA medical examinations should be scheduled during active phases of skin disorders.  See Ardison v. Brown, 6 Vet. App. 405 (1994) and Bowers v. Derwinski, 2 Vet. App. 675 (1992) [holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed"].  Although the Veteran's scalp and hands were clear at the time of the examination, various treatment records have indicated presence of a skin disorder on the scalp and hands.  Because the examiner did not address flare-ups, it is unclear whether the December 2009 examination actually took place at a time when the Veteran's disability was most disabling.  If the examination cannot be conducted at such time, it is imperative that the VA examiner review the Veteran's documented medical history so an opinion can be rendered as to the percentage of body parts that could be affected during a period of flare-up.  On remand, the Veteran should be afforded another VA examination, if possible during an active phase of his skin disorder.

Prior to any examination, with the Veteran's assistance, the RO should obtain any outstanding records of pertinent private and VA treatment.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development, schedule the Veteran for a VA examination to determine the current severity of his service-connected skin disorder.  To the extent possible, the examination should be scheduled during an eruption or exacerbation of his skin disorder to give the best indication of the disorder at its worst.  The claims folder and a copy of this REMAND must be made available to the examiner in conjunction with the opinion and/or examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should report in detail all pertinent symptomatology and findings associated with the Veteran's service-connected skin disorder only.  All signs and symptoms necessary for rating the skin disorder under the current rating criteria should be reported in detail, to include the percentage of the entire body affected and the percentage of exposed area(s) affected, by the Veteran's service-connected skin disorder only.  If the Veteran is not experiencing an outbreak at the time of the examination, the examiner should, to the extent possible, opine as to the percentage of the entire body and the percentage of exposed area(s) that could be affected, during an eruption or exacerbation based on consideration of the previous manifestations documented in his treatment records and on the Veteran's own reports as to his history.  

The examiner should also note whether the Veteran has received constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs during the past twelve-month period, for his service-connected skin disorder only.

The examiner should attempt to reconcile the diagnoses of lichen planus and psoriasis.  In particular, the examiner should examine the Veteran's entire body, and specific which manifestations are the result of the same service-connected skin disorder that affects the Veteran's penis.  

If any noted skin disorder is determined to be separate from the service-connected skin disorder, this should be made clear.  If any manifestation is found to be the result of the Veteran's service-connected skin disorder, the examiner should indicate as such, and incorporate analysis of such additional disability with his or her overall observations above, to include considering the additional skin disorder in evaluating the percentages of the Veteran's entire body affected; the percentages of the Veteran's exposed areas affected; and whether the Veteran has required constant or near-constant treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs in the past twelve months. 

The examiner should also take into account whether and to what extent the Veteran's service-connected skin disorder is affected by any nonservice-connected skin disorder and report any such findings in detail.

Any and all opinions must be accompanied by a complete rationale.

3. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case  to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



